Case 9:18-cv-80176-BB Document 237-4 Entered on FLSD Docket 07/03/2019 Page 1 of 4



DEF_00013189.PDF.obj_25_decoded_stream.txt

    1   /CS0 cs 1 scn
    2   72 54 450.75 732.75 re
    3   f
    4   0.502 scn
    5   78 692.25 440.25 ‐1.5 re
    6   f
    7   q
    8   1 0 0 1 78.0003 692.2503 cm
    9   0 0 m
   10   0.75 ‐0.751 l
   11   439.5 ‐0.751 l
   12   440.249 0 l
   13   h
   14   f
   15   Q
   16   q
   17   1 0 0 1 78.75 691.4997 cm
   18   0 0 m
   19   ‐0.75 ‐0.75 l
   20   439.5 ‐0.75 l
   21   438.75 0 l
   22   h
   23   f
   24   Q
   25   q
   26   1 0 0 1 78.0003 690.75 cm
   27   0 0 m
   28   0.75 0.75 l
   29   0 1.5 l
   30   h
   31   f
   32   Q
   33   q
   34   1 0 0 1 517.5 691.4997 cm
   35   0 0 m
   36   0.75 ‐0.75 l
   37   0.75 0.751 l
   38   h
   39   f
   40   Q
   41   BT
   42   0 scn
   43   /TT0 1 Tf
   44   7.5 0 0 7.5 79.5 771.75 Tm
   45   (From:)Tj
   46   ET
   47   /TouchUp_TextEdit MP
   48   BT
   49   /CS1 cs 0 0 1 scn
   50   /C2_0 7.5 Tf
   51   156 771.75 Td
   52   <00270044005900480003002E004F0048004C005000440051>Tj

                                                                           Page: 1
Case 9:18-cv-80176-BB Document 237-4 Entered on FLSD Docket 07/03/2019 Page 2 of 4



DEF_00013189.PDF.obj_25_decoded_stream.txt

   53   ET
   54   /CS1 CS 0 0 1 SCN
   55   0.75 w
   56   q
   57   1 0 0 1 156 771 cm
   58   0 0 m
   59   47.886 0 l
   60   h
   61   S
   62   Q
   63   BT
   64   /CS0 cs 0 scn
   65   /TT0 1 Tf
   66   7.5 0 0 7.5 79.5 761.25 Tm
   67   (To:)Tj
   68   /CS1 cs 0 0 1 scn
   69   /TT1 1 Tf
   70   10.2 0 Td
   71   (Craig S Wright)Tj
   72   ET
   73   q
   74   1 0 0 1 156 760.5 cm
   75   0 0 m
   76   47.886 0 l
   77   h
   78   S
   79   Q
   80   BT
   81   /CS0 cs 0 scn
   82   /TT0 1 Tf
   83   7.5 0 0 7.5 79.5 750.75 Tm
   84   (Subject:)Tj
   85   0 ‐1.4 TD
   86   (Date:)Tj
   87   T*
   88   (Attachments:)Tj
   89   ET
   90   /TouchUp_TextEdit MP
   91   BT
   92   /TT1 7.5 Tf
   93   156 750.75 Td
   94   (Requested attached.)Tj
   95   0 ‐10.5 TD
   96   (Friday, )Tj
   97   /C2_1 7.5 Tf
   98   24.76 0 Td
   99   <00150017>Tj
  100   /TT1 7.5 Tf
  101   ( )Tj
  102   /C2_1 7.5 Tf
  103   <002D005800510048>Tj
  104   /TT1 7.5 Tf

                                                                           Page: 2
Case 9:18-cv-80176-BB Document 237-4 Entered on FLSD Docket 07/03/2019 Page 3 of 4



DEF_00013189.PDF.obj_25_decoded_stream.txt

  105   25.968 0 Td
  106   ( 201)Tj
  107   /C2_1 7.5 Tf
  108   14.626 0 Td
  109   <0014>Tj
  110   /TT1 7.5 Tf
  111   ( 12:04:57 PM)Tj
  112   /C2_1 7.5 Tf
  113   48.563 0 Td
  114   <0003>Tj
  115   /CS1 cs 0 0 1 scn
  116   /TT1 7.5 Tf
  117   ‐113.917 ‐10.5 Td
  118   (Tulip Trust.pdf.asc)Tj
  119   ET
  120   q
  121   1 0 0 1 156 729 cm
  122   0 0 m
  123   61.564 0 l
  124   h
  125   S
  126   Q
  127   BT
  128   /TT1 1 Tf
  129   7.5 0 0 7.5 156 720.75 Tm
  130   (Tulip Trust.pdf.tar.asc)Tj
  131   ET
  132   q
  133   1 0 0 1 156 720 cm
  134   0 0 m
  135   72.982 0 l
  136   h
  137   S
  138   Q
  139   BT
  140   7.5 0 0 7.5 156 711.75 Tm
  141   (Tulip Trust.pdf)Tj
  142   ET
  143   q
  144   1 0 0 1 156 711 cm
  145   0 0 m
  146   48.549 0 l
  147   h
  148   S
  149   Q
  150   BT
  151   /CS0 cs 0 scn
  152   /TT0 1 Tf
  153   7.5 0 0 7.5 79.5 701.25 Tm
  154   (Importance:)Tj
  155   /TT1 1 Tf
  156   10.2 0 Td

                                                                           Page: 3
Case 9:18-cv-80176-BB Document 237-4 Entered on FLSD Docket 07/03/2019 Page 4 of 4



DEF_00013189.PDF.obj_25_decoded_stream.txt

  157   (High)Tj
  158   /TT2 1 Tf
  159   9.75 0 0 9.75 78 662.25 Tm
  160   (Craig,)Tj
  161   0 ‐1.231 TD
  162   (I think you are mad and this is risky, but I believe in what we are tryi\
  163   ng to do.)Tj
  164   0 ‐2.462 TD
  165   (Respectfully,)Tj
  166   T*
  167   (Dave Kleiman ‐ )Tj
  168   /CS1 cs 0 0 1 scn
  169   6.636 0 Td
  170   (http://www.ComputerForensicExaminer.com)Tj
  171   ET
  172   q
  173   1 0 0 1 142.7032 601.5 cm
  174   0 0 m
  175   176.552 0 l
  176   h
  177   S
  178   Q
  179   BT
  180   /CS0 cs 0 scn
  181   9.75 0 0 9.75 319.2554 602.25 Tm
  182   ( ‐ )Tj
  183   /CS1 cs 0 0 1 scn
  184   (http://www.DigitalForensicExpert.com)Tj
  185   ET
  186   q
  187   1 0 0 1 327.3772 601.5 cm
  188   0 0 m
  189   152.725 0 l
  190   h
  191   S
  192   Q
  193   BT
  194   /CS0 cs 0 scn
  195   9.75 0 0 9.75 78 578.25 Tm
  196   (4371 Northlake Blvd #314)Tj
  197   0 ‐1.231 TD
  198   (Palm Beach Gardens, FL 33410)Tj
  199   T*
  200   (561.310.8801)Tj
  201   ET




                                                                                     Page: 4
